Order entered January 8, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00666-CR

                       EX PARTE MICHAEL DWAYNE WILLIAMS

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                           Trial Court Cause No. MC18-A5804

                                            ORDER
       On November 26, 2019, the Clerk of the Court received from appellant a “motion for en

banc reconsideration.” In his motion, appellant seeks reconsideration of the Court’s October 23,

2019 order that the appeal be submitted without appellant’s brief. Appellant filed his motion

pursuant to rule 47.9 of the rules of appellate procedure. See TEX. R. APP. P. 47.9 (providing a

procedure for en banc reconsideration of final decisions in the court of appeals). Because the

Court has not rendered a decision in this appeal, we DENY the motion as premature.

       After reviewing the history of this appeal and appellant’s explanation in the motion for

why he did not file his brief when it was due, the Court will grant relief on its own motion. The

Court VACATES its October 23, 2019 order that this appeal be set for submission without

appellant’s brief. We EXTEND the time to file appellant’s brief until March 9, 2020. The

State’s brief will be due thirty days after appellant files his brief. See TEX. R. APP. P. 31.1(a),

38.6(b).
       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to counsel for the State. We further DIRECT the Clerk of the Court to transmit a

copy of this order, by first class mail, to Michael Dwayne Williams; TDCJ No. 02013533;

Sanders Estes Unit; 1100 Highway 1807; Venus, Texas 76084.




                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE




                                             –2–